


Exhibit 10.69

 

LEASE TERMINATION AGREEMENT

 

THIS LEASE TERMINATION AGREEMENT (this “Agreement”) made as of this 12th day of
March 2009 between HARTZ MOUNTAIN METROPOLITAN, a New Jersey general
partnership, having an office at 400 Plaza Drive, P.O. Box 1515, Secaucus, New
Jersey 07096-1515 (“Landlord”) and THE CHILDREN’S PLACE SERVICES COMPANY, LLC, a
Delaware limited liability company, having an office at 2 Emerson Lane,
Secaucus, New Jersey (“Tenant”);

 

WHEREAS by an Agreement of Lease dated May 3, 2006, as amended by Lease
Modification Agreement dated November 27, 2006, Letter Agreement dated
January 17, 2007, and Consent to License dated January 1, 2008 (collectively,
“the Lease”), Landlord leased certain Demised Premises (as that term is defined
in the Lease) at 2 Emerson Lane, Secaucus, New Jersey to Tenant; and

 

WHEREAS, the parties are desirous of providing for the termination of the Lease
Term prior to the date provided in said Lease;

 

NOW, THEREFORE, in consideration of Ten and 00/100 Dollars ($10.00) in hand paid
by Tenant to Landlord, the receipt and sufficiency of which are hereby
acknowledged and the mutual promises set forth herein, it is agreed that:

 

1.                                       Notwithstanding the provisions of
Article 1.01 M., the Lease shall terminate and Tenant shall vacate the Demised
Premises as of May 31, 2009 with the same effect as though said date were the
Expiration Date set forth in the Lease.  Tenant shall vacate and surrender the
Demised Premises on the aforesaid date in accordance with Article 24 of the
Lease.

 

2.                                       Tenant agrees to promptly satisfy all
accounts owing by reason of its occupancy of the Demised Premises plus all
applicable utility charges, real property taxes, maintenance charges, and the
cost of any repairs by reason of Tenant’s occupancy or removal of its goods and
equipment from the Demised Premises as set forth in said Lease. It is agreed
that all adjustments for charges detailed hereunder shall be made as of May 31,
2009.  Notwithstanding anything herein contained to the contrary, Tenant shall
pay to Landlord, upon execution of this Agreement, the sum of Six Hundred Fifty
Thousand and No/100 Dollars ($650,000.00), in good funds, as an Additional
Charge under the Lease, same representing the balance due Landlord in connection
with the completion of the construction of the Parking Garage (as that term is
defined in the Lease).

 

3.                                       Tenant warrants that in consideration
of Landlord’s termination of the Lease, it shall vacate the Demised Premises in
accordance with Paragraph 1 of this Agreement.  In the event that Tenant shall
not, for any reason so vacate the Demised Premises, Landlord shall not be
precluded from pursuing Tenant for any further damages arising therefrom.  If
Tenant shall vacate the Demised Premises as provided herein and pay to Landlord
all sums owing pursuant to paragraphs 2 and 6(i) 

 

--------------------------------------------------------------------------------


 

hereof, Landlord shall thereafter return to Tenant its security deposit (in the
form of a Letter of Credit) in the amount of $292,900.00 as provided for in
Article 8 of the Lease. Notwithstanding anything contained herein to the
contrary, nothing contained in this Agreement shall release Tenant from any of
its obligations under Article 13 or Article 21 of the Lease.

 

4.                                       This agreement shall inure to the
benefit of and be binding upon the successors and assigns of the parties hereto.

 

5.                                       Notwithstanding the previous Paragraph,
Tenant shall not enter into any agreements of assignment, subletting or
encumbrance pursuant to Article 11 of the Lease.

 

6.                                       In consideration of Landlord’s consent
to the termination of the Lease prior to its stated Expiration Date, Tenant
shall pay to Landlord, in good funds, as an Additional Charge, a “Termination
Fee” in the amount of Two Million Two Hundred Fifty Thousand and No/100 Dollars
($2,250,000.00) as follows:

 

(i) The sum of One Million Two Hundred Fifty Thousand and No/100 Dollars
($1,250,000.00) shall be paid to Landlord on or before February 28, 2009; and

 

(ii)  The sum of One Million and No/100 Dollars ($1,000,000.00) shall be paid to
Landlord on or before January 10, 2010.

 

As security for the payment of the installment due under subparagraph
(ii) above, Tenant shall, upon execution of this Agreement, deliver to Landlord
a Letter of Credit, in the form and subject to the conditions and requirements
set forth in Article 8 of the Lease, in the amount of $1,000,000.00 to be held
by Landlord pending Tenant’s payment of the installment due under subparagraph
(ii) above. The Letter of Credit so posted in accordance with this provision
shall not expire prior to February 10, 2010. In the event Tenant fails to make
the payment of the installment due under subparagraph (ii) above by January 10,
2010, Landlord shall have the right, upon five (5) days notice to Tenant, to
draw upon the Letter of Credit and to retain the proceeds there from in
satisfaction of Tenant’s obligations hereunder. In the event Tenant timely makes
the payment of the installment due under subparagraph (ii) above, Landlord shall
forthwith return the Letter of Credit to Tenant.

 

7.                                       Tenant represents that its North
American Industrial Classification System (“NAICS Code”) [as that term is
referred to in the Environmental Clean-Up Responsibility Act (“ISRA”), N.J.S.A.
13:1K-1] is 5651.  Tenant further represents that the Demised Premises do not
constitute an “Industrial Establishment” pursuant to ISRA.  In the event Tenant
is subject to ISRA, Tenant will comply with all statutes, regulations, rules,
ordinances, or other directives governing the termination of Tenant’s Lease.

 

8.                                       The performance by Tenant of its
obligations under this Agreement shall not be deemed conditions to the
termination of the Lease as set forth in Paragraph 1. hereof.

 

2

--------------------------------------------------------------------------------


 

9.                                       The Landlord and Tenant represent and
warrant to each other that the signatories hereto are duly authorized to act on
their respective behalf in the entering into this Agreement.

 

10.                                 Tenant certifies that:  (i) It is not
acting, directly or indirectly, for or on behalf of any person, group, entity,
or nation named by any Executive Order or the United States Treasury Department
as a terrorist, “Specially Designated National and Blocked Person,” or other
banned or blocked person, entity, nation, or transaction pursuant to any law,
order, rule, or regulation that is enforced or administered by the Office of
Foreign Assets Control; and (ii)  it is not engaged in this transaction,
directly or indirectly on behalf of, or instigating or facilitating this
transaction, directly or indirectly on behalf of, any such person, group,
entity, or nation. Tenant hereby agrees to defend, indemnify, and hold harmless
Landlord from and against any and all claims, damages, losses, risks,
liabilities, and expenses (including attorney’s fees and costs) arising from or
related to any breach of the foregoing certification.

 

11.                                 Capitalized terms referenced herein shall
have the meaning ascribed to such terms in the Lease unless otherwise set forth
herein.

 

12.                                 Tenant hereby acknowledges and agrees that
that certain License Agreement by and between Tenant and LCI Holdings, Inc.
dated January 1, 2008 (which was the subject of Landlord’s Consent to License
dated January 1, 2008), shall terminate, expire and be of no further force and
effect as of May 31, 2009, and Licensee shall be required to fully vacate the
Demised Premises on or prior to May 31, 2009.

 

13.                                 This Agreement, and the rights and
obligations of the parties hereto, is/are expressly conditioned and contingent
upon the execution of that certain Lease Agreement by and between 500 Plaza
Drive Corp., an affiliate of Landlord, and Tenant for premises located at 500
Plaza Drive, Secaucus, New Jersey (the “500 Plaza Drive Lease”). In the event
the 500 Plaza Drive Lease is not executed and delivered by the parties thereto,
then this Agreement shall be deemed terminated, and the rights and obligations
of the parties hereunder shall be rendered null and void a and without further
force and effect.

 

IN WITNESS WHEREOF, the parties have caused this Lease Termination Agreement to
be signed by their duly authorized officers, and their corporate seals to be
affixed hereto, the day and year first above written.

 

 

 

 

HARTZ MOUNTAIN ASSOCIATES

 

By:

Hartz Mountain Industries, Inc.

 

 

 

 

By:

/s/ Irwin A. Horowitz

 

 

Irwin A. Horowitz, Executive Vice President

 

3

--------------------------------------------------------------------------------


 

 

 

 

THE CHILDREN’S PLACE SERVICES COMPANY, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Charles Crovitz

 

By:

/s/ Susan J. Riley

 

Name:

Charles Crovitz

 

 

Name:

Susan J. Riley

 

Title:

Interim Chief Executive Officer

 

 

Title:

Executive Vice President

 

Copyright © Hartz Mountain Industries, Inc. 2003. All Rights Reserved. No
portion of this document may be reproduced without the express written consent
of Hartz Mountain Industries, Inc.

 

4

--------------------------------------------------------------------------------
